DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed June 2, 2021 have been received and entered into the case.  Claims 1 – 20 are pending; claims 16 – 19 are withdrawn; claims 1 – 15 and 20 have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment and reply.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sefton (US 2013/0065285, IDS, 07.18.2019 USPGP 1) in view of Cheng et al. (US 2013/0323714, IDS, 07.18.2019 USPGP 2).
Regarding claims 1, 4 and 15, Sefton teaches fermentation methods wherein a) a microbe is provided to a fermenter (abstract, 0017); b) introducing at least two feed streams to the fermenter wherein one stream comprises gaseous oxygen and one comprises hydrogen (a flammable gas) (0022-0023, 0073-0075); c, d) monitoring with sensors incoming gases in the incoming mixture, dissolved in the media and/or headspace (0081-0082), or measuring dissolved oxygen (DO) and gaseous oxygen in the headspace; and e) controlling the flow of gases into the fermenter and venting excess stream gas such that the microbe is successfully cultured to produce products (abstract, claims, 0081-0082) or controlling the dissolved oxygen to maintain function of the microbe and lower than an amount that would produce sufficient oxygen to combust (or is lower than LOC).  The feed stream containing the gases is saturated with carbon oxide (or oxygen) using standard methods such as micro-bubble dispersion as taught by Hensirisak et al. (0042).  Please note that Hensirisak teaches microbubble dispersion (MBD) as a methods to improve oxygen transfer in aerobic microorganisms wherein the dissolved oxygen has a longer hold up time, improves cell growth, reduces power consumption (abstract) and utilizes microbubbles with diameters of 20 – 1000 micrometers, or microns (p.212).  Although Sefton does not teach that a microbe is functional if it has the claimed oxygen uptake rate, the microbes are clearly producing products in the fermentation process whereby chemical products can be recovered from the fermenter (abstract), indicating the microbes are functional.  
Regarding claims 2 - 3, Sefton teaches the dissolved oxygen concentration is controlled by controlling temperature, gas composition (or concentration of feed stream), or by regulating gas flow of a feed stream (0023,0081-0082).
Regarding claim 5, at least one of the feed streams comprises carbon dioxide (0035, 0039, 0058).
Regarding claims 6 - 7, the fermenter may be immobilized (not stirred), a gas lift or a bubble column (not mechanically agitated) (0046).
Regarding claims 8 – 11, the microbe may be Ralstonia eutropha (also known as C. necator, see Wikipedia page, Cupriavidus necator), which is a chemoautotroph and RuBisCo containing microbe (0015, 0043).
Regarding claim 13, Sefton teaches the gaseous oxygen is monitored (or measured) in the headspace, and is vented as necessary (0048,0052-0053,0081-0082), indicating the gaseous oxygen concentration can be controlled and optimized accordingly.  As such, in following the 
Regarding claim 14, the fermenter has at least two oxygen inlets (figure 3, 325, 330, 335, 365). 
Regarding claim 20, it is first noted that the scope of the claim is indefinite in that it is unclear what the “transitional DO concentration” is intended to encompass.  Notwithstanding, Sefton does not specifically state a specific dissolved oxygen level for which the method is to be maintained.  However, Cheng teaches that fermentation product yields improve at specific dissolved oxygen levels and that measuring and controlling these levels is commonly carried out when fermenting microbes when producing products (0005).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to carry out the methods of Sefton to a particular DO concentration, since the method is specifically disclosed to monitor and control DO and for the advantage of improving product yields as disclosed by Cheng. 
Thus, the invention as a whole is prima facie obvious.


Response to Arguments
Applicant argues that the prior art does not teach the method wherein the gas bubbles are equal or less than 200 microns as claimed; and that the combination of references do not teach, motivate or suggest to one in the art to control dissolved oxygen by regulating gas bubble size to be equal to or less than 200 microns with a reasonable expectation for success.  Applicant further argues that applicants have identified an important parameter in gas hold up; specifically in that the residence time of a gas results in more available interface for mass transfer of oxygen; that 
However, these arguments fail to persuade for the following reasons.
Regarding the argument that the prior art does not teach a method wherein gas bubbles are less than 200 microns, Sefton specifically teaches the that the gas streams saturated with oxygen employs standard methods in the art.  More specifically, Sefton identifies micro-bubble dispersion as taught by Hensirisak (0042).  As stated in the rejection above, Hensirisak teaches microbubble dispersion (MBD) as a methods to improve oxygen transfer in aerobic microorganisms wherein the dissolved oxygen utilizes microbubbles with diameters of 20 – 1000 micrometers, or microns (p.212).  As such, in considering the teachings of Sefton as well as Hensirisak incorporated therein, one of ordinary skill in the art would recognize that the gas bubbles in the methods of Sefton have diameters of 20 – 1000 microns, or less than 200 microns as claimed.  Please also note that ClearBlu Environmental teaches that microbubbles are defined as bubbles that are 0.02 mm in size (p.1), or 20 microns.  As such, the clear teaching and recitation of “standard methodologies, such as, for example, a micro-bubble dispersion” by Sefton directly teaches both expressly and inherently, a method with gas bubbles having a diameter as claimed.  
Regarding applicant’s argument that the application identifies the important parameter of bubble size, it is noted that the argued parameters where well known in the art at the time the application was filed.  Specifically, Hensirisak teaches MBD, gas bubbles having a diameter of 20 – 1000 microns, results in a significant improvement of oxygen transfer to microorganisms because the microbubbles have a longer hold up time resulting in improved cell growth and that 
Absent evidence of an unexpected result or advantage, the claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RUTH A DAVIS/            Primary Examiner, Art Unit 1699